Celebrezze, J.,
dissenting. The first two paragraphs of the syllabus in the majsrity opinion are correct propositions of law and were the syllabus to close at this point I would be obliged to concur therein, at which time, I believe, the six laws enacted herein would be valid acts of the General Assembly and no court “could permanently enjoin the Secretary of State” from doing that which he had already done. It could be fairly argued, as stated in the majority opinion, that where the Secretary of State, in the performance of a ministerial act pursuant to his oath *342of office, accepts a law, signed by the Governor, for filing, as he did in this case, it is a fait accompli and in my view the “return” of such legislation to the Governor is an ultra vires act of no significance.
It is the conclusion reached by the majority in the third paragraph of the syllabus that prompts my dissent.
The majority opinion accurately depicts the events of the first week of the 111th General Assembly which began January 6, 1975. This was also the final week of the administration of Governor John J. Gilligan. Under the Ohio Constitution, the members of the General Assembly, as elected the preceding November, convene on the first Monday of the year (January 6, 1975), while the incoming Governor, also elected the preceding November, does not take office until the second Monday of the year (January 13, 1975). The purpose of this staggered commencement was to provide for the approval of a budget-which formerly ran from January 1 to December 31. Thus, there existed a seven-day hiatus in which the outgoing Governor and the newly-elected General Assembly served concurrently. This seven-day period was the only portion of time during the Gilligan administration when he had a Democratic majority in both houses of the General Assembly. It hardly needs to be stated that this seven-day period provided an opportune time in which the Gilligan administration could implement its legislative goals.
During this week the Gilligan administration attempted to enact the six bills at issue herein into law. It is undisputed that Lt. Governor Brown never signed these bills. All parties have extensively briefed and orally argued the issue of whether such a signing by the Lt. Governor, pursuant to Section 15(E), Article II of the Ohio Constitution as amended May 8, 1973, affects the constitutional validity of enacted legislation.
The thrust of the majority opinion revitalizes the ancient ritual of formal presentment, signing and authentication to the demise of established legislative procedure in Ohio. The evidence adduced in the trial court below clearly reveals that enrolled bills are never left with the Lt. Governor, and that the Lt. Governor’s signature, prior to Jan*343uary 11, 1975, had always been obtained in a matter of moments.
The following excerpts from the record: in this cause are illustrative of the procedure utilized in the legislature with respect to the obtainment of the Lt. Governor’s signature:
Mr. William H. Chavanne, the present Clerk of the Senate, testified:
‘ ‘ Q. Mr. Chavanne, what is your procedure for presenting Bills to the Lieutenant Governor?
“A. Well, the normal procedure that we go through is as soon as the enrolled Bill is prepared, we will call the Lieutenant Governor’s office and ask him if he is ready to sign the legislation. If he says, yes, we’ll come down and take the Bill to him, and he’ll sign it, and we’ll go back up to our office.”
Lt. Governor John W. Brown testified as follows:
“Q. Isn’t it also a fact, Lieutenant Governor, that when yon were in your office and yon signed Bills in your office, that the clerk’s office would call down to your office and say, ‘Are yon ready to sign Bills in your office?’
“And you would say, ‘Yes,’ or your secretary would say, ‘Yes,’ and the message clerk would then come down and present you with Bills to sign, and then you would then sign them? Isn’t that a fact, sir?
“A. No.
“Q. What is the fact?
“A. You have made an error in saying my secretary said so. Nobody directs the office of the Lieutenant Governor to tell when he’s ready to sign bills or not sign Bills, so I want to make that very clear for you that I make the decisions, and when the clerk called and said, ‘I have Bills to sign, are you ready to sign,’ the interpretation is, are you in your office for the purpose of receiving these Bills, and if you are ready to do so, we’ll bring them down, then them bringing them down does not necessarily mean that I necessarily sit there and blindly affix my name to every line.
“Q. Lieutenant Governor, let me correct something, when I said the secretary said that you are ready, I would *344assume that she had talked to you and you said, yes, I’m ready.
“A. I take the calls.
“Q. I want to make that clear. I wasn’t saying that the secretary made that decision.
“The point I am making, the clerk’s office would call your office first and ask if you were ready to sign the Bills, and then they would bring the original Bills down for your signature, isn’t that correct?
“A. Yes.”
Harold Harvey Blair, Message Clerk of the Senate from January to the middle of August 1974, testified by way of deposition, that:
“ Q. By Mr. Kinder: From the point at which you received the bills with the Speaker or the Speaker Pro Tempore ’s signature on it, was your procedure from that point on essentially the same?
“A. For both House and Senate votes?
“Q. Yes, sir.
“A. Yes.
“Q. What was the procedure?
“A. Well, if we were going into session shortly that day, then I would hold the bills in my desk and wait until the Lieutenant Governor was at the podium to get his signature on the bills. And in such instances, I would normally approach him before the beginning of the session indicating that I did have bills for his signature.
“Q. Excuse me, would you at that instant specify what bills you had?
“A. No, I would only indicate that I had some bills for signature.
“Q. Go ahead.
“A. Normally within — after the Lieutenant Governor began the session, within a couple of minutes, I would hand the bills that I had up to him and he would sign each bill individually and then pass it, as he signed the bills, back to me. If we weren’t going into session right away—
“Q. How long would the Lieutenant Governor look at eaeh bill as he was sitting at the desk?
“A. From my point of view, it was that he would thumb through the bills looking for the signature page and *345go directly to that page. It was just a matter of from my point of view checking to see where the signature was required and affixing it.
i 6 * # #
“Q. By Mr. Kinder: Would: you describe John Brown’s the Lieutenant Governor’s procedure in his office with some particularity?
“A. Well, as I said, when I was at his desk, I would hand him the stack of bills and having the stack before him, he would take the first bill, look for the signature page, put his signature on, then hand the bill — it varied. Sometimes he would just turn the bill over if he had several bills. But normally with only three or four bills, he would hand each bill back to me immediately after the signature at which time I would check to make sure that he had signed in the right place. But there was never an instance where he would set certain bills aside. They were always signed in the order in which I had given them.”
The above excerpts clearly reveal that the procedure utilized in the instant cause by the Clerk of the Senate (as documented in the statement of the case) comported with the established legislative practice in the Senate, and that any deviation from that procedure was caused not by the Clerk of the Senate or by the leaders of the majority party, but by Lt. Governor Brown himself.
The evidence of record indicates that the obtainment of the Lt. Governor’s signature normally required a matter of minutes. In the instant matter, due to limitations of time, the leaders of the majority party feared that Lt. Governor Brown would simply keep the six bills in his possession until the incoming Governor took office the following Monday, January 13, 1975, with the inevitable result described in the majority opinion, should the original enrolled bills be entrusted to him. Accordingly, these individuals attempted to reach a compromise solution. Lt. Governor Brown testified as to the nature of such a compromise as follows :
“Q. — approximately between 4:30 and 5:00, and Senator Ocasek and Senator Headley came down to your office to discuss the matter, and you recall that?
*346“A. Yes.
“Q. What’s your recollection of the conversation that took place at that point?
“A. At that particular point I tried to find out what that statement of, ‘One or two more recesses will be enough,’ and I don’t know today what, ‘One or two more recesses will be enough,’ really means.
“I think that you ought to know as well as everyone else that at no time have I ever refused to carry out my obligations set by the Constitution. At no time did I ever tell anybody I wouldn’t sign. I was in hopes that we could reach a point of agreement whereby I could be presented those things that I had wanted, those things that I have requested, namely the originals, the Journal and the engrossed Bills and enrolled Bills, not copies, not printed copies, not anything that was certified to be a copy of it but the originals. I didn’t think that this request was at all unreasonable in view of what had transpired.
“Now, at that particular point in time our discussion went to the point, well, if 1 were to refuse to sign them, would 1 return them ivithin a reasonable time, a,nd I said, (I can’t answer that now. I have got to discuss it with my staff and 1 will inform you somewhere around 6:00 o’clock,’ as I recall the time.
6 C * * *
“Q. But because of that agreement you had the obligation to call Senator Ocasek around 6:00 to tell hum whether or not you could run with that agreement, isn’t that correct?
“A. Right.
< i * * *
“Q. Bid you call Senator Ocasek at around 6:00?
“A. No, I did not.” (Emphasis added.)
From these excerpts, the testimony discloses two important conclusions of fact. First, that the normal procedure for obtaining the signature of the Lt. Governor on an enrolled bill was a perfunctory presentation at his request and resulted in his instantaneous signing. Second, and without intending to judge their chosen course of conduct, the stated fears of Senator Ocasek and Senator *347Headley were solidly founded, especially in view of the last two answers.
To this writer, the issue in this case can be succinctly stated as follows: Did. the absence of t'he Lt. Governor’s signature from the six bills in question invalidate that otherwise lawful legislation?
Section 15, Article II of the Ohio Constitution, sets forth how bills shall be passed. Section 15(A), Article II states in part: “# * * and no bill shall be passed without the concurrence of a majority of the members elected to each house.” Section 15(E), Article II states: “Every bill which has passed both houses of the general assembly shall be signed by the presiding officer of each house to certify that the procedural requirements for passage have teen met and shall be presented forthwith to the Governor for his approval.” (All Emphasis added.) Section 16, Article II provides for the Governor’s approval or veto, and mandates when a bill becomes a law.
It is easily discernible from the above that the signatory provision of Section 15(E) has no application until such time after a bill has passed both houses. Thus, it is unessential to that portion of the legislative process. The appellees herein rely heavily on the case of State v. Kiesewetter (1887), 45 Ohio St. 254. It is noteworthy, if not crucial, to observe that this case appeared some 86 years prior to the existence of the current version of this section of the Ohio Constitution, and some 16 years before the executive branch of government had a part in the proceeding by which a bill becomes a law (i. e. to provide for the Governor’s approval or veto). Moreover, the emphasized language of Section 15(E) above beginning with the words “to certify” was not present at all in Section 17, Article II (predecessor to Section 15 [E]) which was the subject of the decision in the Kiesewetter ease.
One might fairly conclude that the phrase “to certify” was inserted merely to illustrate the largely ministerial and nonsubstantive, hence directory, nature of the Section 15(E) signatory provision. The language “procedural requirements for passage” referred to in Section 15(E) are (1) that the bill has been considered the requisite number *348of times [Section 15(E)] and (2) been passed by the constitutionally required majority [Section 15(A)]. It is the Governor who must decide what bills shall become law and in the interest of protecting that decision he may (as indeed he must from the record) refer to the appropriate journals to determine whether such procedural requirements have been met. Such a course lends further support to this writer’s conclusion that the signatory provision of Section 15(E) is directory only. The appellants’ position is buttressed by the following language taken from the discussion of Section 15(E), Article II (enacted May 8, 1973), in Ohio Constitutional Revision Commission, Recommendations for Amendments to the Ohio Constition, Part 1 (1971):
“The origin of the requirement that bills be signed is the provision in Section 17 of Article I of the Constitution of 1802 that ‘every bill having passed both houses, shall be signed by the speakers of their respective houses.’ The provision in its present form was embodied in Section 17 of Article II of the Constitution of 1851, reading as follows :
“The presiding officer of each House shall sign, publicly in the presence of the House over which he presides, while the same is in session, and capable of transacting business all bills and joint resolutions passed by the General Assembly.
“At one time the signing by presiding officers was regarded as essential to the bill’s authenticity. State v. Kieswetter, 45 Ohio St. 254 (1887) is still cited as authority for the proposition that Section 17 is mandatory, not merely directory, as Ohio courts have found other constitutional procedural limitations to be. * * *
6 Í * * #
“In Ritzman v. Campbell, 93 Ohio St. 245 (1915) the Ohio Supreme Court adopted the view that the enrolled bill is conclusive as to the contents of an act where a one word variance was claimed. The Court reiterated the rule that courts will consult the legislative journals as appropriate evidence whenever an issue of fact is raised as to whether any bill received less than the constitutional *349majority required. The latter requirement, said: the Court, is a ‘mandatory’ one. Refusing to look beyond the enrolled bill for the purpose of establishing the fact that a discrepancy in content existed between the enrolled bill and the bill as it might appear on inspection of the journals, the Court reasoned, in part, that an enrolled bill is accorded conclusive effect because of the attestation of the presiding officers of the General Assembly. Among constitutional provisions referred to in the opinion as mandatory were the requirements of Section 17 for the signing of bills by presiding officers.
“Now, however, the Governor participates in the legislative process, and the Ritsman dicta does not take this into account. The preferable rule, in the Commission’s view, is not one that invalidates legislation for failure of a presiding officer to sign, but one that uses the signatures of the presiding officers as a mere certificate to the Governor that the act has been considered the requisite number of times and been adopted by the constitutional majority. An incorporation of the requirements of Section 17 for the signing by presiding officers with provision for approval by the Governor (as is found in proposed Section 15) would vary the rule and rationale of the two cited cases.-
i C # * *
“The committee regarded the act of signing bills as essentially administrative in nature and not one that need be witnessed. At one time many provisions existed in the law requiring a ritual of execution — the sealing of contracts and other documents, for an example. They came into being at a time when few could read and have little validity today. Many have been eliminated as unnecessary.”
It is abundantly clear that it was the intention of the Commission in proposing the Constitutional Amendment to bring the procedure into line with the prevailing practice thus in effect overruling the Kiesewetter decision rendered at a time when the flow of legislation was much slower than today. During the last session of the legislature some 396 bills were enacted into law. To suggest that the Lt. Governor is required to personally examine and certify that the requirements of Section 15, Article II, have been com*350plied with in order to constitutionally validate an enrolled bill by affixing his signature thereto is a monumental task impossible of human performance.
Consider the ramifications of authenticating the procedural aspects involved in the passing of a bill. Section 15, Article II, with respect to the manner in which a bill shall be passed, reads:
“(A) The General Assembly shall enact no law except by bill, and no bill shall be passed without the concurrence of a majority of the members elected to each house. Bills may originate in either house, but may be altered, amended, or rejected in the other.
“(B) The style of the laws of this state shall be, ‘be it enacted by the General Assembly of the state of Ohio.’
“(C) Every bill shall be considered by each house on three different days, unless two-thirds of the members elected to the house in which it is pending suspend this requirement, and every individual consideration of a bill or action suspending the requirement shall be recorded in the journal of the respective house. No bill may be passed until the bill has been reproduced and distributed to members of the house in which it is pending and every amendment been made available upon a member’s request.
“(D) No bill shall contain more than one subject, which shall be clearly expressed in its title. No law shall be revived or amended unless the new act contains the entire act revived, or the section or sections amended, and the section or sections amended shall be repealed.
“(E) Every bill which has passed both houses of the General Assembly shall be signed by the presiding officer of each house to certify that the procedural requirements for passage have been met and shall be presented forthwith to the Governor for his approval.”
Then, measure this against the accepted practice employed by the Lt. Governor as disclosed by the record.
I conclude, therefore, that the signatory provisions in Section 15 (E), Article II, are purely directory, and provide only for the performance of a ministerial function “to certify that the procedural requirements for passage have been met.”